In an action by an administratrix against a hospital, an anesthetist and a surgeon to recover damages for the wrongful death of her intestate, the administratrix appeals (1) from an order entered July 31, 1958 denying her motion to examine the hospital before trial for the purpose of *735framing an amended complaint, (2) from an order entered October 10, 1S58 dismissing, on the hospital’s motion, the separate amended complaint which had been served on the hospital on July 28, 1958, and (3) from an order entered October 10, 1958 dismissing, on the anesthetist’s motion, the original complaint. The complaints were dismissed on the ground that they failed to allege facts constituting negligence. Orders entered October 10, 1958 reversed, with $10 costs and disbursements, and motions to dismiss the respective pleadings denied. In our opinion, the respective pleadings allege facts sufficient to constitute a cause of action. Appeal from order entered July 31, 1958 dismissed, without costs, as academic. Wenzel, Acting P. J., Beldoek, Murphy, UaHiria.ri and Kleinfield, JJ., concur.